This was a civil action by the feme plaintiff to recover damages for mental anguish suffered by her, caused by the assurance on the part of the defendant that a telegraphic message sent for her benefit had been delivered, when in fact it had not been delivered; and also by the negligent failure of the defendant to promptly deliver said telegram.
The infant child of the plaintiffs had died early on the (531) morning of 24 May, 1897, and about 10 o'clock on the same day C. L. Laudie, husband of the feme plaintiff, by an agreement with her and for her benefit, delivered the message hereinafter set forth to the defendant company for transmission to T. L. Huntley, a kinsman of thefeme plaintiff. The said Laudie paid the defendant its charges for transmission to Chesterfield, and at the time of the delivery notified the company that it was a very important matter, relating to the burial of the child; the said company assured Laudie that the same would be forwarded immediately, and, in order to be certain of its delivery, the said Laudie went back to the office of the company about 12 o'clock on the same day and was assured by it that the message had been delivered to its destination; that he thereupon informed his wife, the feme plaintiff, and she, acting and relying upon said representations of the defendant, prepared the body of her infant and started with it to Wadesboro on the morning of 25 May, reaching that point about 7 o'clock a. m., *Page 353 
expecting to be met there in accordance with said telegram; that the said message was not delivered on 24 May, as assured by the company, but not until the following day, too late for any one to meet the feme plaintiff; that on account of the nondelivery she had to remain for several hours at the depot in Wadesboro, alone with the dead body of her infant, and then make arrangements to carry the same across the country to Chesterfield, by which she suffered great mental anguish, as she alleges.
The feme plaintiff, in order to maintain her action, proposed to show that the message was sent by an agreement with and for her benefit, and that she was the undisclosed principal, which the court refused to permit.
To this ruling the plaintiff excepted, submitted to a nonsuit, and appealed.
The telegram was as follows:
CHARLOTTE, N.C. 24 May, 1897.            (532)
To T. L. HUNTLEY, Chesterfield, S.C.
Frank dead; meet depot Wadesboro, 8 a. m. Bury him in Chesterfield. Grave three feet.                              C. L. LAUDIE.
The only point presented to this Court by the distinguished counsel, who frankly admitted that it was covered by the case of Cashion v. Tel. Co.,123 N.C. 267, was that of an undisclosed principal. It is due to them to say that the Cashion case had not been decided when the appeal was taken.
We see no reason to reverse our ruling in that case, and, therefore, hold that the plaintiff is not debarred from a recovery because her name was not signed to the telegram, and the defendant was not then notified that it was sent by her direction or for her benefit. The facts as presented to us in this appeal are stronger than those in the Cashion case, and therefore bring this case more clearly within the rule. Even if the male plaintiff had not notified the defendant of the urgency of the message, its importance clearly appeared upon its face; and the negligence of the defendant in failing to deliver it was aggravated by its negligent assurance that it had been delivered. We have decided this question upon what we believe to be true legal principles; but let us gauge it for a moment by the rule of common sense. The male plaintiff left his wife alone at home with the dead body of their child, and went to the telegraph office to send a message to a relative to prepare the grave and meet the body. Suppose we had found him doing what the defendant says he should have done: coolly and deliberately informing the defendant that he was the agent of one M. E. Laudie; that he sent the telegram by her direction and for her benefit; and that "she had then in *Page 354 
contemplation" heavy damages for great mental anguish which would probably result from a failure to promptly deliver the telegram. Would it not have tended to raise in the minds of the jury a suspicion (533) of speculation? While it might have come within the rule of  Hadley v. Baxendale, 9 Exch., would it be within the ordinary rule of human conduct? Would we expect such care and deliberation on the part of a father or mother under such circumstances, and would it be reasonable in us to require it? The telegraph is not intended solely for lawyers, nor for those skilled in business or experienced in litigation. It is intended for the general public, and must meet their reasonable convenience. Moreover, the defendant, as a common carrier, owed to the plaintiff a public duty which it should have performed with reasonable care and diligence. It cannot be relieved from liability for the proximate results of its own negligence if it existed, by unreasonable regulations or technical objections.
For error in the intimation of his Honor, the judgment of nonsuit must be set aside.
NEW TRIAL.
Cited: Kennon v. Tel. Co., 126 N.C. 236; Hendricks v. Tel. Co., ib., 311; Laudie v. Tel. Co., ib., 433; Mfg. Co. v. Bank, 130 N.C. 609;Cogdell v. Tel. Co., 135 N.C. 435; Hunter v. Tel. Co., ib., 466; Green v.Tel. Co., 136 N.C. 492; Crawford v. Tel. Co., 138 N.C. 165; Helms v.Tel. Co., 143 N.C. 392, 394, 395; Holler v. Tel. Co., 149 N.C. 344;Cordell v. Tel. Co., ib., 408; Penn v. Tel. Co., 159 N.C. 309.
(534)